Citation Nr: 1015071	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee, to include as secondary to 
service-connected degenerative arthritis of the right knee 
with valgus deformity and tricompartment disease.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative arthritis of the right knee with 
valgus deformity and tricompartment disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, inter alia, denied the 
Veteran's March 2003 claim for service connection for service 
connection for degenerative arthritis of the left knee, to 
include as secondary to a service-connected right knee 
disability.

This matter also comes before the Board from a June 2008 
rating decision issued by the VA RO in Los Angeles, 
California, which, inter alia, denied the Veteran's March 
2007 claim for a disability rating in excess of 40 percent 
for degenerative arthritis of the right knee with valgus 
deformity and tricompartment disease.

In May 2009, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (VA Travel Board 
hearing); a copy of the transcript is associated with the 
record.

The issue of entitlement to service connection for a back 
condition, as secondary to service connected degenerative 
arthritis of the right knee with valgus deformity and 
tricompartment disease, has been raised by the record (see 
May 2009 Board Hearing at pp. 11-12), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The issue of entitlement to a disability rating in excess of 
40 percent for degenerative arthritis of the right knee with 
valgus deformity and tricompartment disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent evidence showing that the Veteran's 
degenerative arthritis of the left knee is related to his 
military service or to any incident therein, or to his 
service-connected degenerative arthritis of the right knee 
with valgus deformity and tricompartment disease. or that it 
was manifested within one year of service discharge.


CONCLUSION OF LAW

Degenerative arthritis of the left knee is not due to or 
aggravated by the Veteran's service-connected degenerative 
arthritis of the right knee with valgus deformity and 
tricompartment disease or incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated April 2003, April 2005, and February 2008, 
provided to the Veteran before the July 2003 rating decision 
and the December 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The April 2005 and February 2008 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in February 2008.  In this 
regard, after initially providing VA notice in April 2003, 
followed by subsequent Dingess notice in February 2008, the 
RO readjudicated the Veteran's claim for service connection 
for degenerative arthritis of the left knee in a statement of 
the case in May 2004, and in supplemental statements of the 
case in January 2008 and December 2008.  Thus, the timing 
defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  In addition, the Veteran has never alleged how 
a timing error prevented him from meaningfully participating 
in the adjudication of his claim.  As such, the Veteran has 
not established prejudicial error in the timing of VCAA 
notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The Board has considered that the VA treatment records from 
Sepulveda from 1975 to December 1999, which the Veteran 
requested in his June 2004 substantive appeal, are 
unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In December 2009, in response to VA's request for the 
Veteran's treatment records, the VA Greater Los Angeles 
Health Care System provided the RO with a negative response 
letter.  In light of this response, the Board finds no basis 
for further pursuit of these records, as such efforts would 
be futile.  38 C.F.R. §§ 3.159(c)(2), (3) (2009).

Where, as here, a Veteran's records may have been lost or 
destroyed while in the government's possession, VA has a 
heightened duty to assist the Veteran by advising him of 
alternative forms of evidence that can be developed to 
substantiate the claim, and explaining how service records 
are maintained, why the search was a reasonably exhaustive 
search, and why further efforts to locate the records would 
not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-
264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing 
the claim, and explain its decision.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 
362, 370-71 (2005).  No presumption, either in favor of the 
claimant or against VA, arises when there are lost or missing 
service records.  See Cromer, supra (Court declined to apply 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  In this case, VA advised the Veteran of numerous 
examples of evidence that could be developed to substantiate 
his claim in letters dated April 2003, April 2005, and 
February 2008.  Moreover, in the above paragraph, VA 
explained that it had contacted the VA treatment facility, 
and did not stop contacting them until a reply was received; 
that the search was therefore a reasonably exhaustive search 
under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and 
that further efforts to locate the records would not be 
justified because the VA treatment facility determined that 
the requested treatment records are not on file.  See Dixon, 
supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  Service Connection for Degenerative Arthritis of 
the Left Knee

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the claimed disability with 
the service-connected disability).  In short, in order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends in his March 2003 claim that he incurred 
a left knee condition as a result of an injury to his left 
knee in 1974.  The Veteran specified that the injury was 
treated in 1974, and that he has been treated for his current 
left knee condition since 2003.  In his June 2004 substantive 
appeal, the Veteran asserted that he received treatment for 
swelling of his left knee in service while he was stationed 
in Germany.  He further stated that "when the time came for 
me to be discharged from the service, there was no test done 
on either knee....[Nevertheless,] the left knee was tender and 
I could not squat down for fear of falling and doing more 
damage.  I mentioned this once before to the military doctor 
and he seemed as if he couldn't be bothered."  In letters 
dated March 2007 and January 2009, the Veteran asked that his 
left knee be evaluated as secondary to his service-connected 
right knee disability.

At the Veteran's May 2009 hearing before the undersigned 
Veterans Law Judge, his representative argued that those C&P 
examinations which did not include an etiological opinion of 
the Veteran's left knee conditions were inadequate, and 
requested a C&P examination of the Veteran's left knee with 
an etiological opinion.  See pp. 2-3.  The Veteran asserted 
that he feels pain in his left knee as a result of additional 
weight bearing due to his favoring of his disabled right 
knee.  Id. at p. 4.  Finally, the Veteran asserted that a Dr. 
Kharrazi related his left knee condition to overuse because 
of his service connected right knee disability.  Id. at pp. 
9-10.

Significantly, the Veteran stated at his May 2009 hearing 
that he is in receipt of benefits from the Social Security 
Administration (SSA) for his right knee.  When asked directly 
about whether he is in receipt of SSA benefits for his left 
knee, the Veteran declined to endorse receipt of SSA benefits 
for his left knee.  Where, as here, the Veteran's SSA records 
are not potentially relevant because they do not relate to 
his left knee, the Board does not have a duty to obtain those 
records.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 
4, 2010); 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).

The Veteran's service treatment records show no evidence of 
any complaints, injuries, diagnoses, or treatment regarding 
his left knee.  In his January 1974 enlistment examination, 
the Veteran checked boxes indicating that he did not have, 
and had never had, "arthritis, rheumatism, or bursitis," or 
a "'trick' or locked knee."  The Veteran's lower 
extremities were found to be normal on clinical evaluation.  
In his January 1975 Chapter 13 examination, the Veteran 
checked a box indicating that he had a "'trick' or locked 
knee," but did not have "arthritis, rheumatism, or 
bursitis."  The Veteran did not indicate whether he was 
referring to one or both of his knees, but his service 
treatment records include multiple instances of treatment for 
his service-connected right knee, and no instances involving 
his left knee.  The Veteran's lower extremities were again 
found to be normal on clinical evaluation.

In March 2002, a private physician, J.M. Page, M.D., noted 
that the Veteran reported having injured his right knee when 
he stepped in a pothole in 1974; the Veteran made no mention 
of having injured his left knee in that accident.  Dr. Page 
diagnosed the Veteran with lateral tracking of the left 
patella and degenerative arthritis of the left knee.

In May 2003, an employee of an orthopedic appliance company 
wrote that the Veteran had severe valgus of his left knee, 
and that he had been fitted with a knee orthosis in November 
2002.

The Veteran was provided with his first compensation and 
pension (C&P) examination in June 2003.  The Veteran reported 
that he injured both of his knees in basic training in 1974, 
and that his left knee was additionally damaged by a member 
of the military, who kicked the side of the knee.  On 
examination, the Veteran's left knee had valgus deformity at 
5 degrees, bony deformity, and crepitus.  He had flexion to 
130 degrees, with pain beginning at 90 degrees, and extension 
to 0 degrees, with pain at 0 degrees.  His range of motion 
was limited by pain, but not by fatigue, weakness, lack of 
endurance or incoordination.  The examiner found that x-rays 
showed degenerative arthritis of the left knee, and he 
diagnosed the Veteran with that condition.  No etiological 
opinion was provided.

In December 2003, during a C&P examination of his right knee, 
the Veteran reported having been "knock-kneed" as a child, 
and stated that although his right knee has gotten worse, his 
left knee remains essentially the same as it has all his 
life.  In an addendum, the examiner noted that the Veteran 
lacked 10 degrees from full extension of his left knee, and 
that his left knee had no pain, weakness, fatigability, lack 
of endurance, or incoordination on range of motion testing.

In February 2008, a private physician, B.J. Yawitz, M.D., 
performed a magnetic resonance imaging (MRI) on the Veteran's 
left knee.  He diagnosed the Veteran with marked 
tricompartmental degenerative changes, most notable in the 
lateral compartment where complex meniscal tear and 
degeneration, marked articular cartilage degeneration, and 
large marginal spurs were seen.  Dr. Yawitz also diagnosed a 
small effusion and moderate Baker's cyst in the Veteran's 
left knee.

In April 2008, during a C&P examination of his right knee, 
the Veteran was found to have left knee flexion to 120 
degrees, and extension to 0 degrees.  His left knee range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.

Also in April 2008, a private physician, D.F. Kharrazi, M.D., 
noted that the Veteran reported that his left knee was 
injured during his military training when he was kicked in 
the left knee while he was kicking to the side.  Dr. Kharrazi 
diagnosed the Veteran with severe osteoarthritis and meniscal 
tears of the left knee.  He also opined that the Veteran's 
prior MRI studies of his knees showed marked tricompartmental 
degenerative changes, most notable in the lateral compartment 
with medial and lateral meniscal tears of the knees, 
chondromalacia, and synovitis.  He did not provide an 
etiological opinion of the Veteran's left knee conditions.

In December 2008, a VA physician provided the Veteran with a 
differential diagnosis of bilateral knee pain due to 
osteoarthritis (OA) versus a medial meniscus tear.

The Veteran asserted at his May 2009 hearing before the 
undersigned Veterans Law Judge that he feels pain in his left 
knee as a result of additional weight bearing due to his 
favoring of his disabled right knee.  See p. 4.  The Veteran 
is competent to report that he feels pain in his left knee.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay 
evidence" is evidence provided by a person who has personal 
knowledge derived from his own senses); 38 C.F.R. 
§ 3.159(a)(2) ("Competent lay evidence" is any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (explaining that a layperson is competent to diagnose a 
medical condition "where the condition is simple, for 
example a broken leg," but not where the condition is 
complex, "for example, a form of cancer").  By contrast, 
the Veteran is not competent to determine whether his left 
knee condition was caused or aggravated by his time in 
service, or by his service-connected right knee disabilities.  
Jandreau, supra.

Moreover, to the extent that the Veteran asserts direct 
service connection, the Board finds that this theory of 
entitlement is outweighed by more probative evidence to the 
contrary.  Significantly, the Veteran's service treatment 
records show no evidence of any complaints, injuries, 
diagnoses, or treatment regarding his left knee.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  In this case, the information and 
evidence of record does not establish that the Veteran 
suffered an event, injury or disease in service, or had a 
qualifying disease or symptoms during any presumptive period.  
Therefore, notwithstanding the Veteran's representative's 
request at the May 2009 hearing before the undersigned 
Veterans Law Judge, a medical examination of the Veteran's 
left knee with an etiological opinion is not required in this 
case.

As noted above, the Veteran stated at his May 2009 hearing 
before the undersigned Veterans Law Judge that Dr. Kharrazi 
related his left knee condition to overuse because of his 
service connected right knee disability.  See pp. 9-10.  A 
layperson's account of what a clinician purportedly said is 
too attenuated to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the April 2008 
report from Dr. Kharrazi shows only that the Veteran reported 
that he injured his left knee in service; there is no 
evidence in the report that Dr. Kharrazi etiologically 
related the Veteran's left knee condition to any event in 
service, or to his service-connected right knee disabilities.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease or a showing of continuity 
of symptomatology because he was not diagnosed with a chronic 
left knee condition in service (or during the applicable 
presumptive period), and has not made a showing of continuity 
of symptomatology since discharge from service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309.

The preponderance of the evidence is against the award of 
service connection for the Veteran's degenerative arthritis 
of the left knee; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for degenerative arthritis of the left 
knee, to include as secondary to service connected 
degenerative arthritis of the right knee with valgus 
deformity and tricompartment disease, is denied.


REMAND

Analysis:  Increased Rating for Degenerative Arthritis of the 
Right Knee with Valgus Deformity and Tricompartment Disease

Additional development is needed prior to further disposition 
of the claim of entitlement to a disability rating in excess 
of 40 percent for degenerative arthritis of the right knee 
with valgus deformity and tricompartment disease.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

A new VA examination is required because the Veteran's most 
recent C&P examination was provided in April 2008-two years 
ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  Notably, the April 
2008 examiner found that the Veteran's right knee had flexion 
to 90 degrees, and extension to 10 degrees; although such 
measurements would warrant a lower disability rating than his 
current 40 percent, the Board declines to reduce the 
Veteran's disability rating.  Additionally, the Veteran has 
alleged, in his January 2009 substantive appeal and at page 4 
of his May 2009 hearing before the undersigned Veterans Law 
Judge, that his right knee disability has worsened in 
severity.

On remand, the RO should schedule the Veteran for an 
examination, by an appropriate specialist, to determine the 
nature and extent of his service-connected degenerative 
arthritis of the right knee with valgus deformity and 
tricompartment disease.  The claims file should be reviewed 
by the examiner, and the report should so indicate.  The 
report should include whether the Veteran has ankylosis of 
the right knee, and, if so, to what degree.  The report 
should also include whether the Veteran has recurrent 
subluxation or lateral instability of the right knee, and, if 
so, whether it is slight, moderate, or severe.  The report 
should indicate whether the Veteran has dislocated or removed 
semilunar cartilage.  The report should also include the 
range of motion of the Veteran's right knee, expressed in 
degrees of flexion and extension.  The report should indicate 
whether the Veteran has nonunion or malunion of his right 
tibia and fibula.

On remand, the RO should ask the Veteran to identify all 
health care providers that have treated him for his service-
connected degenerative arthritis of the right knee with 
valgus deformity and tricompartment disease, and attempt to 
obtain records from each health care provider he identifies 
that might have available records, if not already in the 
claims file.  In particular, obtain the records, if any, from 
December 2008 to the present.  If records are unavailable and 
future attempts to retrieve the records are futile, please 
have the health care provider so indicate.

On remand, obtain the Veteran's records from the SSA.  If 
records are unavailable and future attempts to retrieve the 
records are futile, please have the SSA so indicate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for 
his service-connected degenerative 
arthritis of the right knee with valgus 
deformity and tricompartment disease, and 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, obtain 
the records, if any, from December 2008 to 
the present.  If records are unavailable 
and future attempts to retrieve the 
records are futile, please have the health 
care provider so indicate.

2.  Obtain the Veteran's records from the 
SSA.  If records are unavailable and 
future attempts to retrieve the records 
are futile, please have the SSA so 
indicate.

3.  After completion of the above, 
schedule the Veteran for an examination, 
by an appropriate specialist, to determine 
the nature and extent of his service-
connected degenerative arthritis of the 
right knee with valgus deformity and 
tricompartment disease.  The claims file 
should be reviewed by the examiner, and 
the report should so indicate.  The report 
should include whether the Veteran has 
ankylosis of the right knee, and, if so, 
to what degree.  The report should also 
include whether the Veteran has recurrent 
subluxation or lateral instability of the 
right knee, and, if so, whether it is 
slight, moderate, or severe.  The report 
should indicate whether the Veteran has 
dislocated or removed semilunar cartilage.  
The report should also include the range 
of motion of the Veteran's right knee, 
expressed in degrees of flexion and 
extension.  The report should indicate 
whether the Veteran has nonunion or 
malunion of his right tibia and fibula.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to a disability rating in 
excess of 40 percent for degenerative 
arthritis of the right knee with valgus 
deformity and tricompartment disease.  If 
any of the questions posed to the VA 
examiner are not answered, the AOJ should 
request an addendum from the VA examiner 
before returning the case to the Board.  
If any determination remains unfavorable 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for an examination without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


